ANDERSON, Paul H., Justice
(concurring).
. I concur in the judgment of the majority, but write separately because I come to the same result on narrower grounds.
*606Under Minnesota law, defendants are entitled to petition for postconviction relief by claiming that “the conviction obtained or the sentence or other disposition” made violated the defendant’s rights under the Constitution or laws of the United States or Minnesota, or if new scientific evidence emerges. Minn.Stat. § 590.01 subd. 1 (2012). The postconviction court must hold a hearing on such a petition “[ujnless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief.” Minn. Stat. § 590.04 (2012). But we have said that “[a] postconviction court ... need not hold an evidentiary hearing when the petitioner alleges facts that, if true, are legally insufficient to entitle him to the requested relief.” Bobo v. State, 820 N.W.2d 511, 516 (Minn.2012).
Sontoya’s conflict-of-interest claim does not meet our statutory threshold for a hearing because, even if the claim was proven to be true, it would not entitle Sontoya to postconviction relief. Such an analysis is sufficient to resolve the present case. As the majority notes, there is no merit to Sontoya’s claim that an indirect potential conflict based on a loose familial relation with the victim would be sufficient for a finding of ineffective assistance of counsel. Both the United States Supreme Court and our court have held that the mere potential of a conflict is not sufficient to render counsel’s performance constitutionally deficient. Cuyler v. Sullivan, 446 U.S. 335, 350, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (“[T]he possibility of conflict is insufficient to impugn a criminal conviction.”); accord Cuypers v. State, 711 N.W.2d 100, 104 (Minn.2006) (“A Sixth Amendment violation can be demonstrated by showing that an actual conflict of interest adversely affected counsel’s performance.” (emphasis added)).
Sontoya’s failure to meet the statutory threshold for a hearing should be the end of our court’s inquiry for two reasons. First, we have held that “we need not decide whether ... claims are Knaffla barred [when] they fail on their merits.” Walen v. State, 777 N.W.2d 213, 216 (Minn.2010). Second, if Sontoya’s claim carried sufficient merit to survive our threshold analysis — and thus reach the Knajfla inquiry — I believe that on similar facts a defendant may well be entitled to a hearing on his or her petition for post-conviction relief. Sontoya claims that his trial counsel lied to him and that he was deceived by his attorney’s lies. By holding that Sontoya’s claim is Knajfla-b&rred, the majority risks creating a high standard — too high for defendants seeking postconviction relief. I find it troubling to contemplate that we may be imposing a burden on criminal defendants to independently investigate and verify claims made to them by their trial counsel. I am particularly concerned because the seriousness of the charges against Sontoya most likely mean that he was incarcerated when he was allegedly lied to and thus had limited resources available to conduct any independent investigation of his trial counsel’s alleged lies.
Nevertheless, the majority correctly concludes that the other bases for Sonto-ya’s ineffective assistance of counsel claim are barred under Knaffla. The relevant events occurred at trial, which means that Sontoya was certainly aware of them. Once these alleged errors are stripped out of Sontoya’s current petition, the petition fails on its merits. Where I part ways with my colleagues, however, is in looking at the core claim underlying the current petition: Sontoya’s alleged deception at the hands of his trial counsel. If the consequences of that deception had been potentially prejudicial and survived our threshold analysis, I believe that a similar*607ly situated defendant may well be entitled to a hearing so that the court is in a position to understand more about the alleged deception, relevant time lines, and other matters.
An additional reason that I concur in the judgment is that, even though I would not reach the Knaffla, analysis, and I am concerned that the majority is imposing a burden on criminal defendants, it is worth noting how narrow and fact-based the majority’s Knaffla analysis is. Indeed, Son-toya — unlike similarly situated criminal defendants — specifically asked his trial counsel, in the presence of several family members, about the alleged conflict of interest.
For these foregoing reasons, I concur in the judgment.